 

Exhibit 10.1

 

 [image_001.jpg]

 

 

 

EXPENSE REIMBURSEMENT AGREEMENT

 

This Expense Reimbursement Agreement (the “Agreement”) is made as of November
9th, 2012, by and between VII Peaks-KBR Co-Optivist Income BDC II, Inc., a
Maryland corporation (the “Company”) and VII Peaks-KBR BDC Advisor II, LLC, a
Delaware limited liability company (the “Advisor”).

 

The Company was formed on August 3, 2011, is an externally managed,
non-diversified, closed-end management investment company that has elected to be
treated as a business development company under the Investment Company Act of
1940, as amended (the “1940 Act”).

 

WHEREAS, the Company and the Advisor have determined that it is in the best
interests of the Company to formalize the Agreement for the Advisor and its
affiliates to reimburse the Company or all U.S. GAAP compliant operating and
offering expenses recognized on the quarterly financial statements of the
Company.  This will include all operating and offering expenses from the
timeframe of the Company inception forward.

 

WHEREAS, the Company and the Advisor have determined that it is in the best
interests of the Company to include in the Agreement a “Right of Offset” for the
Advisor.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Advisor Payments to the Company and Right of Offset    

(a)The Advisor and its affiliates will reimburse the Company for all U.S. GAAP
compliant operating and offering expenses recognized on the quarterly financial
statements. This will include all operating and offering expenses from the
timeframe of the Company inception forward, August 3, 2011.    

(b)Commencing in the quarter when the Company reaches its minimum offering
requirement, the Company will recognize a receivable from the Advisor on the
Company’s books, in an amount equal to the retro-active operating and offering
expenses since the Company inception. The Advisor will recognize a liability on
its books in the same amount.    

(c)The Advisor and the Company agree to allow the other party to offset the
related receivables from and payables to each other resulting in a net
receivable/payable position.    

(d)Going forward following the Company reaching its minimum offering
requirement, the Advisor’s obligation to make a reimbursement shall
automatically become a liability of the Advisor and an asset of the Company on
the last business day of each quarter. The liability of the Advisor will be paid
to the Company in any combination of cash or other immediately available funds,
and/or offsets against amounts otherwise due from the Company to the Advisor. No
payment will be made by the Advisor if the Company payable to the Advisor
exceeds the Company receivable from the Advisor.    

(e)Any payment due and payable to the Company will be paid by the Advisor in the
subsequent quarter.

 

2. Effective Period of Agreement

 

The Agreement will continue until such time that the Advisor and Company
mutually agree that the Company is financially self-supporting, but no later
than three years from the August, 2011 retroactive date of this agreement.

 



 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

VII PEAKS-KBR CO-OPTIVIST INCOME BDC II, INC.



a Maryland corporation

 

By: /s/ Gurpreet S. Chandhoke 

Name: Gurpreet S. Chandhoke



Title: Chief Executive Officer

 

 

VII PEAKS-KBR BDC ADVISOR II, LLC 

A Delaware limited liability company

  

By: /s/ Gurpreet S. Chandhoke

Name: Gurpreet S. Chandhoke



Title: Managing Member

 



 

